Citation Nr: 0216735	
Decision Date: 11/20/02    Archive Date: 11/26/02	

DOCKET NO.  02-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due solely as the result of 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1997 to 
March 1999.

This matter arises from an August 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
that eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

The current claim was filed in April 2001 prior to the 
effective date of the VCAA.  It was certified to the Board in 
March 2002.  A review of the record discloses that the only 
reference to the VCAA was a truncated citation to 38 U.S.C.A. 
§ 5103A (West Supp. 2002) in the January 2002 statement of 
the case.  The record contains no citation to the regulations 
or discussion of the applicability of the VCAA to the claim.  
The record also completely lacks any notification letter 
concerning the VCAA either prepared by the RO or adopted by 
the RO from the standard notification letters provided by the 
Veterans Benefits Administration.  The Board finds that this 
incomplete development requires a remand to the RO.

In addition to consideration of the VCAA, there are other 
matters that must be addressed on remand. 

As part of his claim for TDIU submitted in April 2001, the 
veteran indicated that he became too disabled to work in 
September 2000 as a result of service-connected disability.  
That is a factual matter that has not been confirmed by the 
RO.  Further action in that regard should be undertaken to 
ensure the adequacy of the record.

In a similar vein, the Board notes that although the veteran 
underwent a VA medical examination in March 2001, this 
examination was performed prior to his TDIU claim.  Thus, the 
examining physician was not given an opportunity to comment 
regarding the impact that he believed the veteran's service-
connected disabilities have upon his employment.  Again, this 
should be accomplished to ensure the adequacy of the record.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The veteran may submit additional 
evidence and arguments in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

3.  The RO should contact the veteran's 
last employer to determine the reason 
that the veteran's employment was 
terminated.  All information so received 
should be made a permanent part of the 
appellate record.

4.  Once the foregoing has been 
accomplished, the veteran should be 
afforded a special VA psychiatric 
examination.  The claims file should be 
made available to the examining physician 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  The examiner should 
indicate all symptomatology associated 
with the veteran's service-connected 
psychiatric disability.  In addition, he 
should assign a Global Assessment of 
Functioning score (GAF).  He also should 
explain the reasoning underlying the GAF 
score so assigned.  The examiner should 
then offer an opinion regarding the 
impact that the veteran's service-
connected psychiatric disorder has upon 
his potential to obtain and retain 
substantially gainful employment 
consistent with his level of education 
and his vocational background.  A 
complete rationale should be given for 
each opinion and conclusion expressed.

5.  The RO should again review the claim.  
If the benefit sought on appeal is not 
granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate 
procedures, the case should be returned to the 
Board for further appellate consideration.  The 
purpose 

of this REMAND is both to ensure the adequacy of 
the record and to ensure that the appellant has 
been accorded due process of law.  No inference 
should be drawn regarding the final disposition of 
the claim.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




